DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9, “configured receive” should be “configured to receive”.  Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a touchless beverage valve assembly, classified in B67D 1/1238.
II. Claims 13-20, drawn to a method for dispensing a beverage, classified in B67D 1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the Apparatus as claimed can be practiced by another and materially different process such as one that doesn’t require determining a current fill height of the beverage in the cup; comparing the current fill height to the target fill height; and in response to determining that current fill height reaches or exceeds the target fill height, operating the valve to a closed condition to stop dispense of the beverage through the nozzle into the cup.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different

classification;

(b)    the inventions have acquired a separate status in the art due to their recognized

divergent subject matter;

(c)    the inventions require a different field of search (for example, searching different

classes/subclasses or electronic resources, or employing different search queries);

(d)    the prior art applicable to one invention would not likely be applicable to another

Invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Benjamin Imhoff on 2/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 – 20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (8505593) in view of Willis (2014/0224375).
Regarding claim 1, the Denise reference discloses a touchless beverage valve assembly (Figures 1-4) comprising: a nozzle (120); a valve (inherent) coupled upstream of the nozzle, the valve configured to control a flow of a substance through the valve to the nozzle; an optical sensor (510 - digital or video camera; col. 7, lines 13-27 and col. 10, lines 40-52) a radar sensor (510 - proximity sensor i.e., electromagnetic radiation; many combinations of sensors can be used; see col. 6, line 27 – col. 7, line 27); but doesn’t explicitly disclose a solenoid operatively connected to the valve and configured to operate the valve between an open condition and a closed condition.
The Willis reference discloses a touchless beverage valve assembly (30) comprising: a nozzle (32); a valve (50) coupled upstream of the nozzle (see Figure 2), the valve configured to control a flow of a substance through the valve to the nozzle; a solenoid operatively connected to the valve and configured to operate the valve between an open condition and a closed condition (see para. [0028]); an optical sensor; a radar sensor; and a controller configured receive output signals from the optical sensor and the radar sensor (see para. [0021]), and operate the solenoid to control the valve between an open condition to dispense the substance through the nozzle and a closed condition.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Denise valve to be solenoid operated (if not already) as, for example, taught by the Willis reference in order to automatically operate the opening and closing of a valve to dispense into a detected container.  
Further, since solenoid controlled valves are well known in the art adding a solenoid controlled valve (if not already) would have been obvious to try without unexpected results.

Regarding claim 2, wherein the Denise controller is configured to detect a presence of a cup below the nozzle based upon the output signals from the optical sensor. (see Figs. 19 and 20;  col. 20, lines 41-64; particularly lines 51-53).

Regarding claim 3, wherein the controller is configured to determine a cup height (H) of the cup below the nozzle from the output signals from the optical sensor. (see col. 22, lines 32-42).

Regarding claim 4, wherein the controller is configured to calculate a target fill height based upon the cup height and a safety margin (M).  (see col. 23, lines 29-39).

Regarding claim 5, wherein the controller is configured, once the valve is in the open condition, to determine a current fill height of beverage within the cup based upon the output signals from the radar sensor. (see col. 23, lines 40-49).

Regarding claim 6, wherein the controller is configured to compare the current fill height to the target fill height and operate the solenoid to control the valve to the closed condition when the current fill height reaches or exceeds the target fill height. (see col. 23, lines 29-35).

Regarding claim 9, wherein the optical sensor is an infrared (IR) sensor. (see col. 6, lines 50-58).

Regarding claim 10, further comprising a drip tray positioned below the nozzle and configured to support a cup. (see col. 11, lines 26-30).

Regarding claim 11, wherein the controller is configured to perform a calibration routine wherein the controller calculates an average distance measurement based upon a plurality of distance measurements using the output signals from at least the optical sensor. (see col. 10, lines 40-52).

Regarding claim 12, wherein the controller is configured to detect a presence of a cup below the nozzle based upon the output signals from the optical sensor compared to the average distance measurement.  (see col. 29, lines 19-37).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (8505593), as applied to claim 1, and further in view of Agam et al (8695646).
Regarding claims 7 and 8, modified Denise discloses the invention as claimed (discussed supra), but doesn’t disclose the controller being configured to calculate an estimated fill height based upon at least a beverage flow rate and a dispense time, the controller configured to compare the current fill height to the estimated fill height, and operate the solenoid to control the valve to the closed condition if the current fill height exceeds the estimated fill height by a predetermined amount.  However, the Agam et al. reference discloses another similar automatic dispenser using the filling rate and the sensor controller to activate the transducers more frequently or only at the time it expects the liquid to reach near the rim minus a preprogrammed gap and stops dispensing liquid at this point (col. 5, lines 4-20).  Further, when the dispenser system is used to dispense carbonate[d] water or liquid, such as soft drink or beer, the sensor system can be configured to stop dispensing and wait a certain time for the reappearance of the liquid signal following its disappearance. This can occur when foam forms on top of the liquid. (i.e., exceeds an estimated fill height; see col. 8, lines 39-44).
Regarding claim 8, the Agam et al. reference further teaches wherein when the current fill height exceeds the estimated fill height by the predetermined amount, the controller is further configured to evaluate the current fill height until the current fill height reaches an equilibrium, the controller is configured to then compare the current fill height to the target fill height and operate the solenoid to control the valve to the open condition if the current fill height is below the target fill height. (see col. 8, lines 39-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the Denise controller to control dispensing as defined above as, for example, taught by the Agam et al. reference in order to enable the system to “top off” the beverage and also take into account any foaming which may occur when dispensing carbonated liquid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensers similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753